ICJ_032_PassageIndianTerritory_PRT_IND_1958-02-10_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
RIGHT OF PASSAGE OVER
INDIAN TERRITORY
(PORTUGAL v. INDIA)

ORDER OF FEBRUARY 10th, 1958

1958

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE DU
DROIT DE PASSAGE
SUR TERRITOIRE INDIEN
(PORTUGAL c. INDE)

ORDONNANCE DU 10 FEVRIER 1958
This Order should be cited as follows :

“Case concerning right of passage over Indian territory,
Order of February roth, 1958: I.C.]. Reports 1958, p. 16.”

La présente ordonnance doit étre citée comme suit:

« Affaire du droit de passage sur territoire indien,
Ordonnance du To février 1958: C.I. J. Recueil 1958, p. 16.»

 

.. Sales number 1 81
No de vente:

 

 

 
16

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1958

10 février 1958

AFFAIRE DU
DROIT DE PASSAGE

SUR TERRITOIRE INDIEN
(PORTUGAL c. INDE)

ORDONNANCE

Le Président de la Cour internationale de Justice,
vu l’article 48 du Statut de la Cour,
vu l’article 37 du Règlement de la Cour,

vu l'arrêt du 26 novembre 1957 par lequel la Cour a, en cette
affaire, repris la procédure au fond et fixé les délais pour le dépôt
du contre-mémoire, de la réplique et de la duplique;

Considérant que, par lettre du 24 janvier 1058, l'agent du
Gouvernement de l’Inde a sollicité la prorogation au 25 mars 1958
du délai pour le dépôt du contre-mémoire de ce gouvernement;

Considérant que, par lettre du 30 janvier 1958, Vagent du
Gouvernement du Portugal a fait savoir que son gouvernement
ne voyait pas d’objection a cette demande, mais apprécierait
qu'une même période de quatre mois lui fût accordée pour le dépôt
de la réplique;

Considérant que, par lettre du 10 février 1958, l’agent du Gou-
vernement de l’Inde a fait savoir que son gouvernement ne voyait
pas d’objection au report du délai pour le dépôt de la réplique
portugaise sollicité par l'agent du Gouvernement du Portugal;

4
DROIT DE PASSAGE SUR TERRITOIRE INDIEN (ORD. DU Io II 58) 17

Décide de reporter comme suit la date d’expiration des délais
fixés par l’arrét du 26 novembre 1957:

pour le dépét-du contre-mémoire du Gouvernement de l'Inde,
25 mars 1958;

pour le dépôt de la réplique du Gouvernement du Portugal,
25 juillet 1958;

pour le dépôt de la duplique du Gouvernement de l’Inde,
25 septembre 1958.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le dix février mil neuf cent cinquante-
huit, en trois exemplaires, dont l’un restera déposé aux archives
de la Cour et dont les autres seront transmis respectivement au
Gouvernement de la République du Portugal et au Gouvernement
de la République de l’Inde.

Le Président,
(Signé) GREEN H. HACKWORTH.

Le Greffier,
(Signé) J. LOPEZ OLIVAN.
